Filed Under Rule 424(b)(3), Registration Statement No. 333-199914 Pricing Supplement Number 371 Dated Monday, June 15, 2015 (To: Prospectus Dated November 6, 2014 and Prospectus Supplement Dated November 10, 2014)  CUSIP Number Principal Amount Selling Price Gross Concession Net Proceeds Coupon Type Coupon Rate Coupon Frequency Maturity Date 1st Coupon Date 1st Coupon Amount Survivor's Option Product Ranking 63743FWR3 [] 100% 1.900% [] Fixed 3.500% MONTHLY 06/15/2026 07/15/2015 Yes Senior Unsecured Notes  Redemption Information: Non-Callable
